Citation Nr: 0926123	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected bilateral pes planus.  

2.  Entitlement to service connection for a claimed back 
condition, as secondary to service-connected pes planus.  

3.  Entitlement to service connection for a claimed knee 
condition, as secondary to service-connected pes planus.  

4.  Entitlement to service connection for a claimed ankle 
condition, as secondary to service-connected pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the RO  
that increased rating to 10 percent for the service-connected 
pes planus and denied service connection for a back 
condition, a knee condition and an ankle condition, all as 
secondary to service-connected pes planus.  

The Veteran had been scheduled for hearings before the Board 
in May 2006, March 2007, July 2008 and February 2009.  In a 
February 2009 letter, the Veteran requested to postpone his 
hearing due to financial reasons.  In an April 2009 letter, 
the RO informed the Veteran that while the Veteran had 
repeatedly requested the hearing to take place somewhere 
closer to his home in Virginia Beach, Virginia, the only 
location where hearings were held was in Roanoke.  The RO 
also noted that facilities at other locations to hold 
hearings were not available and the only other locale to have 
a hearing before a Veterans Law Judge was in Washington, DC.  

In a June 2009 appellant's brief, the Veteran's 
representative again requested that the Veteran be afforded a 
hearing that was closer to where he lived in Virginia Beach, 
Virginia.  As indicated in the RO's April 2009 letter, a 
closer location is not feasible.  Hence, the Veteran's 
request for a hearing is deemed withdrawn.  See 38 C.F.R. § 
20.704(e) (2008). 

The issues of service connection for a knee condition and an 
ankle condition as secondary to service-connected pes planus 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The service-connected bilateral pes planus is productive 
of pain with additional pain on use, tenderness, weakness and 
functional impairment resulting in a disability picture that 
more nearly approximates that of severe bilateral flatfoot.  

2.  The currently demonstrated low back disorder is not shown 
to have been caused or aggravated by the service-connected 
pes planus.   


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected bilateral pes planus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 
4.71a, Diagnostic Code 5276 (2008). 

2.  The Veteran's back disability is not due to disease or 
injury that was incurred n or aggravated by active service or 
was caused or aggravated by the service-connected pes planus. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing VCAA have been codified, as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id    

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

However, the VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2004 post-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for a higher rating for 
pes planus, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
would be obtained by VA.  

A May 2008 letter also notified the Veteran that he could 
send VA information that pertained to his claim and provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

The Board also points out that the May 2008 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  Indeed, in the May 2006 
substantive appeal, the Veteran argued that he is entitled to 
a higher rating for his pes planus.  

For all of these reasons, the Board finds that any notice 
defect in light of Vazquez-Flores is not prejudicial, as the 
"administrative appellate process" has rendered such error 
non-prejudicial.  Id. at 46-47; see also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007) (for a determination that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair").

Regarding the Veteran's secondary service connection claim, 
the March 2004 post-rating letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim of service connection.  

This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim.  

The May 2008 letter provided the Veteran with general 
information pertaining to VA's the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the March 2004 and May 2008 letters, and an 
opportunity for the Veteran to respond, the December 2008 
supplemental statement of the case reflects readjudication of 
the claims.  

Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, private records, VA 
medical records and the report of VA examinations conducted 
in November 2002, April 2003, December 2004 and August 2008.  

Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and by 
his representative, on his behalf.  

In sum, the duties imposed by VCAA have been considered and 
satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with 
either claim. 

Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claims on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 




I.	Entitlement to an increased evaluation in excess of 
10 percent for 
bilateral pes planus.

The Veteran claims that the severity of his service-connected 
pes planus disability warrants a higher disability rating.  

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular Diagnostic Code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The following analysis is undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Veteran's pes planus in this case was rated 10 percent 
disabling under Diagnostic Code 5276.  Pursuant to Diagnostic 
Code 5276, a noncompensable rating is warranted for pes 
planus that is mild, with symptoms relieved by built-up shoe 
or arch support.  

A 10 percent rating is warranted for moderate pes planus, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  

A 30 percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  

A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The Veteran underwent a VA examination in November 2002.  The 
Veteran presented with complaints of bilateral arch pain.  On 
examination, his hind foot, midfoot and forefront alignment 
were within normal limits with mild valgus alignment of his 
hind foot.  There were no significant callus formations on 
the plantar aspect of his foot.  His peroneals were intact 
with no evidence of sublaxation.  He had some mild prominence 
laterally of the fibula but this was within normal limits.  
He had some very mild tenderness to palpitation over the 
general lateral area.  He did not seem to demonstrate any 
significant planus clinically.  His plantar fascia was 
nontender.  His Achilles tendon was within normal limits with 
no tendonitis or tenderness.  The X-ray studies revealed 
normal alignment with no significant bony evidence of planus 
deformity.  The examiner diagnosed the Veteran with 
persistent arch pain with no significant findings on medical 
examination.  

The Veteran underwent a VA examination in April 2003.  He 
reported complaints of sharp pain in his feet when walking.  

The Veteran ambulated with an antalgic gait and assistance of 
a cane.  Examination of the feet showed no functional loss of 
the toes, bilaterally, full range of motion, no joint 
swelling or tenderness evident and full strength.  There was 
no pain with motion on the joint but there was sharp pain 
reported of the plantar aspect of the arch.  No limitation 
was detected that would be related to fatigue, weakness or 
lack of endurance with range of motion.  Dorsiflexion was 20 
degrees and plantar flexion was 40 degrees.  

There was no evidence of instability or edema.  He was able 
to stand and ambulate without use of a cane but indicated 
that this was painful to his knees.  There was no evidence of 
callosities, breakdown or unusual wear on his shoes.  There 
was no evidence of hammertoe or clawfoot deformities.  

There was normal alignment of the Achilles tendon.  No valgus 
changes and no forefoot or midfoot malalignment.  The X-ray 
studies revealed a healing traumatic change to the distal 
tibia with increase of the cortical thickening and some 
cortical thickening of the left ankle.  The diagnosis was 
that of bilateral pes planus.  

The Veteran underwent a VA examination in December 2004.  The 
X-ray studies of the left and right foot were normal.  The 
examiner stated that the Veteran had pes planus of both feet 
which was moderate in appearance.  He concluded that there 
were no underlying processes present in the ankles, knees or 
back to substantiate any significant painful processes that 
were attributed to his feet.  

The Veteran underwent a VA examination in August 2008.  He 
reported having pain, swelling, heat, redness, stiffness, 
fatigability, weakness and lack of endurance of his right and 
left foot.  There were flare-ups due to joint disease that 
occurred 1 to 3 times a month.  

During flare-ups, the Veteran had to walk with a cane and 
avoid walking any distances.  On examination of the left and 
right feet, there was objective evidence of tenderness and 
weakness.  There was no objective evidence of swelling, 
instability, abnormal weight bearing, hammertoes, hallux 
valgus, or evidence of malunion of the tarsal or metatarsal 
bones.  There was inward bowing but no forefoot alignment, 
midfoot alignment or pronation.  There was pain on 
manipulation.  There was no muscle atrophy of either foot.  
The X-ray findings were consistent with flat feet, 
bilaterally.  The examiner noted that the Veteran was working 
part time at McDonald's but had to stop because of foot pain.  
His usual trade was construction but he could not do this 
type of trade anymore because of his foot pain.  The 
diagnosis was that of bilateral pes planus. 

The medical evidence of record shows that the Veteran has 
bilateral pes planus with pain,weakness and tenderness which 
with flare-ups and weight-bearing resulted in moderate to 
severe functional impairment.  The Veteran also used a cane 
and reported functional impairment during flare-ups with 
increased pain and stiffness.  

There does not appear to be any deformity such as involving 
pronation or abduction.  However, it does appear to be 
significant that the severity of the disability increases 
with use, thus suggesting some additional functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the evidence does not clearly show that the criteria 
for a 30 percent rating have been met, the Board finds that, 
by resolving all reasonable doubt in the Veteran's favor, the 
overall disability picture more nearly approximates the 
criteria for the next higher rating of 30 percent.  38 C.F.R. 
§ 4.7.  

The Board further finds, however, that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 30 percent.  There is no persuasive 
evidence of marked pronation, extreme tenderness, marked 
inward displacement or severe muscle spasm of the tendo 
Achilles.  

The Board has considered potential application of various 
provisions of Title 38 of the Code of Federal Regulations, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

The statements and evidence show that his pes planus 
disability has impacted his employment.  However, the 
schedular percentage ratings already represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from the disabilities in question.  

However, the Veteran has not demonstrated such marked 
interference with employment so as to render impractical the 
application of the regular rating standards.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

There have also been no periods when the disability 
approximated the criteria for a rating in excess of 30 
percent; hence, staged ratings are not warranted.  


II.  Entitlement to service connection for a back condition, 
as secondary t
o service-connected pes planus.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the nonservice 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


Factual Background

The service treatment records indicate that, in January 1981, 
the Veteran presented with complaints of back pain after 
being hit with a basketball.  

The Veteran underwent a VA examination in December 2004.  The 
Veteran presented with complaints of pain localized in the 
mid area of his back.  An examination revealed no structural 
abnormality.  The X-ray studies revealed no significant 
abnormality.  The examiner commented that examination of the 
Veteran's lumbar spine revealed no significant abnormalities.  

There was no underlying process present in the back to 
substantiate any significant painful processes that were 
attributed to his feet.  There was no pathology to render a 
diagnosis of his multiple joints complaints.  

The Veteran underwent a VA examination in August 2008.  The 
Veteran was diagnosed with a lumbar strain with radicular 
symptoms.  The examiner stated that the back disability was 
not caused by the incident during his military service where 
he was hit by a basketball.  

The examiner also concluded that the Veteran's current lumbar 
strain was not caused by or the result of being hit by a 
basketball during military service and was less likely than 
not a complication of his flat feet.  The examiner noted that 
there was no evidence of the Veteran being treated for 
chronic back pain from 1981 to 2005.  

While some people with flat feet will have back pain, since 
there has been such a long interval between the Veteran's 
development of flat feet and the onset of chronic back pain 
it was less likely than not that the back pain was a 
complication of his flat feet.  


Analysis

In this case, a grant of service connection based on direct 
causation for a back disability is not warranted.  While the 
Veteran experienced back pain at one time during his service, 
there is no evidence of a causal relationship between the 
current back disability and service.  Additionally, the 
August 2008 VA examiner concluded that the Veteran's lumbar 
strain was not related to his period of active service.

The Veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra).

The Veteran claims that his back condition was caused by his 
service connected bilateral pes planus.  However, there is no 
competent opinion relating the Veteran's back disability to 
the service connected bilateral pes planus.  

The only evidence that there is a relationship between his 
back disability and his service-connected pes planus consists 
of the Veteran and his representative's contentions.  The 
Veteran and his representative, however, are lay persons.  
Lay persons are generally not competent to express opinions 
as to medical causation.  Jandreau v. Nicholson, No. 2007-
7029 (Fed. Cir. Jul. 3, 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The record contains no other evidence that a current lumbar 
strain was caused or aggravated by service connected 
bilateral pes planus.  Additionally, the August 2008 VA 
examiner concluded that it is less likely than not that the 
Veteran's current lumbar strain was a complication of his 
flat feet.   

The Board concludes that the preponderance of the evidence is 
against the grant of service connection for a back condition, 
to include as secondary to the service-connected pes planus.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

An increased rating of 30 percent for the service-connected 
pes planus is granted, subject to the regulations controlling 
disbursement of VA monetary benefits..  

Service connection for a back condition, as secondary to 
service-connected pes planus is denied.  


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims of service connection for a knee 
condition and an ankle condition as secondary to service-
connected pes planus on appeal is warranted.   

When there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical examination 
or obtain a medical opinion if the evidence indicates that a 
current disability may be associated with the claims file.  
38 U.S.C.A. § 5103A (s)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § § 3.159(c)(4)(i) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Regarding the Veteran's service connection for a knee 
condition claim, the Veteran has claimed that he has a knee 
condition that is related to his service-connected pes 
planus.  See 38 C.F.R. § 3.310(a) (2008).  A March 1997 VA 
examination reflects that the Veteran was diagnosed with 
early degenerative joint disease of both knees.  

Regarding the Veteran's service connection for an ankle 
condition claim, the Veteran has claimed that he has an ankle 
condition that is related to his service-connected pes 
planus.  See 38 C.F.R. § 3.310(a) (2008).  A VA examination 
in April 2003 noted that the Veteran had some cortical 
thickening of the left ankle.  

The also Board notes that while a December 2004 VA examiner 
concluded that there were no pathologies to render a 
diagnosis of his multiple joints complaints of his knees and 
ankles, the examiner did not have access to the Veteran's 
medical records.  

The Board finds that a VA examination and medical nexus 
opinion are needed on the question of whether the Veteran has 
a knee or ankle condition and whether they are related to his 
service-connected pes planus.  

Although the Veteran was afforded previous VA examinations, 
they did not provide a medical opinion addressing the 
relationship, if any, between a current knee or ankle 
disability and the Veteran's service connected pes planus.  
In light of the medical evidence, the Veteran's assertions, 
and the fact that the record includes no medical opinion 
directly addressing the medical relationship between a 
current knee or ankle condition and either military service 
or the Veteran's service-connected pes planus, the Board 
finds that a VA examination and medical opinion based on a 
full review of the records is needed to resolve the claims 
for service connection.  See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination for a knee and ankle disability at an appropriate 
VA medical facility.  The Veteran is hereby advised that 
failure to report for the scheduled examination, without good 
cause, may well result in denial of the claim (as the 
original claim for service connection will be considered on 
the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature and likely etiology of the 
claimed knee and ankle conditions.  The 
relevant documents in the claims file 
should be made available to the VA 
examiner, and the report of the VA 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported.  

The VA examiner should clearly indicate 
whether the Veteran currently has a knee 
disability.  If so, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it was at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any current knee 
disability was caused or aggravated by 
service-connected pes planus. 

The VA examiner should clearly indicate 
whether the Veteran currently has an 
ankle disability.  If so, the VA examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that the Veteran's current 
ankle disability was caused or aggravated 
by service-connected pes planus.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the Veteran with an 
appropriate SSOC, and afford him the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


